DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed. The following is an examiner’s statement of reasons for allowance: Katayama US 2012/0256329 and Osborn US 2005/0279713 relevant art. The Katayama reference discloses a system (processing apparatus for dispersion, dissolution, solubilization, or emulsification of gas/liquid or liquid-liquid, title; see processing apparatus 20 shown in Fig. 1), comprising: a centrifugal pump (centrifugal pump 1, Fig. 1) for moving a fluid from a reservoir (chamber 50, Fig. 1; the fluid in the chamber 50 is returned to the intake port 3 of the pressurizing centrifugal pump 1 by the circulating channel 26, para. [0119]) into a mixing chamber (impeller chamber 11, Fig. 7; fluid can easily be raked up from the intake port 3 along with the rotation of the impeller 8, whereby the fluid is held in the impeller chamber 11, para. [0019]); a gas supply (gas sample storage tank 61, Fig. 1) for injecting a first quantity of gas into said fluid inside said mixing chamber to produce a first solution (when the pressurizing centrifugal pump 1 is activated to rotate the impeller 8 in the direction Indicated by an arrow, the respective blades 9 rake up and suck the fluid and gas from the intake port 3 into the impeller chambers 11 and hold and tum the fluid in a stale of being stored in the respective impeller chambers 11, para. [0099]); a pressure vessel (pressurizing chamber 15, Fig. 8) for receiving said firs! solution from said centrifugal pump (Fig. 8), wherein said pressure vessel is configured to hold said First solution under an internal pressure and for aselectet1 duration lo produce a second solution (the fluid and air bubbles in the pressurizing chamber 15 are pressurized along the pressurizing plane 17 and enter the impeller chamber 11 while increasing in pressure thereof and reach the pressurizing partitioning wail 16, para. [0099]); and one or more nozzles (nozzle 30 having opening 31, Figs. 1 and 2; the valve element 40 of 
Katayama fails to disclose the elements of a first solution containing a first volume of gas nanobubbles and wherein a second solution contains a second volume of gas nanobubbles in addition to said first volume.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774